DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greene (US 20130321425 A1 in view of Mault (US 20030208113 A1).
Claim 23. Greene teaches a method of using insulin information for meal indication, comprising:
storing glucose data representative of sensed glucose of a patient over a period of time in a nonvolatile memory 
([0051] the data storage memory 220 stores one or more days of continuous analyte sensor data.);
collecting insulin timing information of the patient 
([0155] such as 1 day, 2 days, 7 days, 30 days 607F, and the like. And, the comparison relates to the time a patient is below a target glucose range (2% as show by callout 642D) and the time the other patients at the clinic are below the target glucose range (7% as shown by callout 642C) based on data collected over a 30-day time frame, although other statistical comparisons, time frames, and groups may be used as well. 
[0108] insulin pump data, histograms, counts); and
performing, with the processor, pattern analysis on the portion of the glucose data
([0086] Analyte processor 490 may include,... a pattern detector 420I, ([0173] by pattern detector 420I based on one or more patterns. For example, pattern detector 420I may include a pattern that processes sensor data (or histograms and counts) stored in repository 475, identifies glucose values that are above the target range, and correlates dates and times of the above the range glucose values to enable presentation at glucose values module 676A.
) 
And further discloses identifying with a processor a portion of glucose related data inclusive of carbohydrates and food related information ( [0108] )but does not specifically disclose i
identifying, with a processor, a portion of the glucose data as being temporally related to a meal based on the collected insulin timing information 
However, teaches the process of identifying, with a processor, a portion of the glucose data as being temporally related to a meal based on the collected insulin timing information
([0128] glycemic response… model… nutrition content (for example fat, protein, fiber, complex carbohydrates, simple sugars, etc.); physical activity; response to drugs; response to insulin; time of day; temperature (body, ambient); other environmental effects; person's weight (if changing).
[0129]The glycemic response of the person can then be calculated from the blood glucose readings and the recorded diet log using multi-parameter fits. The response to different meals will overlap in the blood glucose response over time, but using data fitting techniques, the responses to different meals may be resolved, particularly if the same meal is consumed on several different days.)

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of identifying, with a processor, a portion of the glucose data as being temporally related to a meal based on the collected insulin timing information as taught by Mault within the system of Greene for the purpose of enhancing the system to notify and warn a user of health conditions associated with a specific diet consumed over a period of time.

Claim 24. Greene and Mault teach the method of claim 23, further comprising recommending a treatment based on the pattern analysis
(Mault [0118] The software program,...If the projected curve goes outside a predetermined healthy range, actions can be recommended to the person, these include changing planned meals, not eating the whole meal, replacing high glycemic index foods with low glycemic index foods such as complex carbohydrates.[0138] FIG. 16 shows a possible alert screen display 440, which may accompany the presentation of FIG. 15. Advice is given as text messages, though icons, graphics, and animations may also be used).

Claim 25. Greene and Mault teach the method of claim 24, wherein the treatment recommendation is a timing of an insulin bolus or a size of an insulin bolus
(Mault [0042] . An insulin delivery system, adapted to deliver insulin into the person by injection, infusion, aerosol, nasally, orally, using an implant, or any other method, can be in communication with the electronic device, so that the software program can initiate operation of the insulin delivery system, for example in response to projected blood glucose levels.
[0132] optimum medication times, optimum insulin injection times and quantities, small snacks at times of low blood glucose, etc.).
[0159] The software program can recommend insulin or glucagon injections, and can recommend an amount required and an optimal time for administration.).

Claim 26.  Greene and Mault teach the method of claim 24, wherein the treatment recommendation pertains to a timing of a meal or exercise
(Mault [0118][0132] optimum medication times, optimum insulin injection times and quantities, small snacks at times of low blood glucose, etc.).).

Claim 27. Greene and Mault teach the method of claim 23, wherein collecting the insulin timing information comprises receiving the manual entry of the insulin timing information
(Greene [0059] a user may manually provide some of the data to analyte processing system 400 and/or analyte processor 490. For example, a user may provide calories consumed information via a user interface to analyte processing system 400 and/or analyte processor 490.
Mault [0076] The PDA receives data on the time and quantity of insulin injections. The PDA may transmit a request to the pump for an insulin injection, possibly after confirmation by the person.).

Claim 28. Greene and Mault teach the method of claim 23, wherein collecting the insulin timing information comprises automatically reading the insulin timing information from a dosing device
(Greene [0060]  a combined glucose/temperature sensor that transmits sensor data to the sensor electronics module 312 using common communication circuitry.[0077] Other examples of actions include providing sensor data, such as glucose data, carbohydrate data, insulin pump data, and the like, to the analyte processor 490, initiating processing of the sensor data, initiating analysis of the sensor data,).

Claim 29. Greene and Mault teach the method of claim 23, further comprising marking a meal in the glucose data based on the collected insulin timing information 
(Mault [0136] As a result of the entered meals, the curve exceeds the upper recommended blood glucose level, shown by dotted line 410, after the planned dinner at a time E, shown by arrow 416.).

Claim 30. Greene and Mault teach the method of claim 23, further comprising displaying the portion of glucose data on a display 
(Mault [0136] FIG. 15 shows a possible presentation on a screen or display of a computing device used to provide feedback to the person. Within the top half of the screen, a graph or chart 400 shows a curve 402, which represents the calculated blood glucose level for the person as a function of time.).

Claim 31. Greene and Mault teach the method of claim 23, wherein performing, with the processor, pattern analysis on the portion of the glucose data comprises identifying a rapid rise or rapid fall in the portion of the glucose data 
(Greene [0099] In some exemplary implementations, the calculation engine 420H may also update other histograms representative of aggregate count information. For example, the count 508 may be used to update histograms 510 representative of so-called "cohorts" of the host used to generate histogram 590A. 
Mault [0136] The current present) time P is indicated by arrow 404. Projected future levels of blood glucose are calculated using a glycemic response model, and are presented to the right of the arrow 404. The person has entered a planned lunch (L) and dinner (D), indicated at times shown using arrows 406 and 408 respectively. The nutritional content of these planned meals is used to calculate future values of blood glucose. As a result of the entered meals, the curve exceeds the upper recommended blood glucose level, shown by dotted line 410, after the planned dinner at a time E, shown by arrow 416. The previous accuracy of the model's predictions has been checked using a data point (414) which represents an actual blood glucose measurement for the person. As this point 414 is close to the curve based on previous food and blood glucose entries, the model is assumed to be accurate.).

Claim 32. Greene and Mault teach the method of claim 23, wherein performing, with the processor, pattern analysis on the portion of the glucose data comprises assessing intraday variability and interday variability
 (Greene [0149] However, looking at high levels of variance can apply to a month, a week, a day, an intraday, every other hour, hourly, and combinations thereof. Every pattern may be assigned a minimally acceptable score before it can be considered for display.).

Claim 33. Greene teaches a system for using insulin information for meal indication, comprising:
a nonvolatile memory in which is stored glucose data representative of sensed glucose of a patient over a period of time
(([0051] the data storage memory 220 stores one or more days of continuous analyte sensor data.)); and

a processor coupled with the nonvolatile memory, wherein the processor is programmed to:
collect insulin timing information of the patient
([0086] Analyte processor 490 may include,... a pattern detector 420I,
([0155] such as 1 day, 2 days, 7 days, 30 days 607F, and the like. And, the comparison relates to the time a patient is below a target glucose range (2% as show by callout 642D) and the time the other patients at the clinic are below the target glucose range (7% as shown by callout 642C) based on data collected over a 30-day time frame, although other statistical comparisons, time frames, and groups may be used as well. [0108] insulin pump data, histograms, counts);
And perform pattern analysis on the portion of the glucose data
(([0173] by pattern detector 420I based on one or more patterns. For example, pattern detector 420I may include a pattern that processes sensor data (or histograms and counts) stored in repository 475, identifies glucose values that are above the target range, and correlates dates and times of the above the range glucose values to enable presentation at glucose values module 676A)); and further discloses identifying with a processor a portion of glucose related data inclusive of carbohydrates and food related information ( [0108] )but does not specifically disclose 
identifying  a portion of the glucose data as being temporally related to a meal based on the collected insulin timing information 
However, teaches the process of identifying, with a processor, a portion of the glucose data as being temporally related to a meal based on the collected insulin timing information
([0128] glycemic response… model… nutrition content (for example fat, protein, fiber, complex carbohydrates, simple sugars, etc.); physical activity; response to drugs; response to insulin; time of day; temperature (body, ambient); other environmental effects; person's weight (if changing).
[0129]The glycemic response of the person can then be calculated from the blood glucose readings and the recorded diet log using multi-parameter fits. The response to different meals will overlap in the blood glucose response over time, but using data fitting techniques, the responses to different meals may be resolved, particularly if the same meal is consumed on several different days.)

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of identifying a portion of the glucose data as being temporally related to a meal based on the collected insulin timing information as taught by Mault within the system of Greene for the purpose of enhancing the system to notify and warn a user of health conditions associated with a specific diet consumed over a period of time.
Claim 34. Greene and Mault teach the system of claim 33, wherein the processor is programmed to determine a treatment recommendation based on the pattern analysis
Mault [0118] The software program,...If the projected curve goes outside a predetermined healthy range, actions can be recommended to the person, these include changing planned meals, not eating the whole meal, replacing high glycemic index foods with low glycemic index foods such as complex carbohydrates.[0138] FIG. 16 shows a possible alert screen display 440, which may accompany the presentation of FIG. 15. Advice is given as text messages, though icons, graphics, and animations may also be used).

Claim 35. Greene and Mault teach the system of claim 34, wherein the treatment recommendation is a timing of an insulin bolus or a size of an insulin bolus
(Mault [0042] . An insulin delivery system, adapted to deliver insulin into the person by injection, infusion, aerosol, nasally, orally, using an implant, or any other method, can be in communication with the electronic device, so that the software program can initiate operation of the insulin delivery system, for example in response to projected blood glucose levels.
[0132] optimum medication times, optimum insulin injection times and quantities, small snacks at times of low blood glucose, etc.).
[0159] The software program can recommend insulin or glucagon injections, and can recommend an amount required and an optimal time for administration.).

Claim 36. Greene and Mault teach the system of claim 34, wherein the treatment recommendation pertains to a timing of a meal or exercise(Mault [0118][0132] optimum medication times, optimum insulin injection times and quantities, small snacks at times of low blood glucose, etc.).).
Claim 37. Greene and Mault teach the system of claim 33, wherein the processor is programmed to receive the manual entry of the insulin timing information to collect the insulin timing information of the patient
(Greene [0059] a user may manually provide some of the data to analyte processing system 400 and/or analyte processor 490. For example, a user may provide calories consumed information via a user interface to analyte processing system 400 and/or analyte processor 490.
Mault [0076] The PDA receives data on the time and quantity of insulin injections. The PDA may transmit a request to the pump for an insulin injection, possibly after confirmation by the person.).

Claim 38. Greene and Mault teach the system of claim 33, wherein the processor is programmed to automatically read the insulin timing information from a dosing device to collect the insulin timing information of the patient
(Greene [0060]  a combined glucose/temperature sensor that transmits sensor data to the sensor electronics module 312 using common communication circuitry.[0077] Other examples of actions include providing sensor data, such as glucose data, carbohydrate data, insulin pump data, and the like, to the analyte processor 490, initiating processing of the sensor data, initiating analysis of the sensor data,).

Claim 39. Greene and Mault teach the system of claim 33, wherein the processor is programmed to mark a meal in the glucose data based on the insulin timing information
(Mault [0136] As a result of the entered meals, the curve exceeds the upper recommended blood glucose level, shown by dotted line 410, after the planned dinner at a time E, shown by arrow 416.).

Claim 40. Greene and Mault teach the system of claim 33, further comprising a display, wherein the processor is programmed to cause display of the portion of glucose data on the display
(Mault [0136] FIG. 15 shows a possible presentation on a screen or display of a computing device used to provide feedback to the person. Within the top half of the screen, a graph or chart 400 shows a curve 402, which represents the calculated blood glucose level for the person as a function of time.).

Claim 41. Greene and Mault teach the system of claim 33, wherein the processor is programmed to identify a rapid rise or rapid fall in the portion of the glucose data
(Greene [0099] In some exemplary implementations, the calculation engine 420H may also update other histograms representative of aggregate count information. For example, the count 508 may be used to update histograms 510 representative of so-called "cohorts" of the host used to generate histogram 590A. 
Mault [0136] The current present) time P is indicated by arrow 404. Projected future levels of blood glucose are calculated using a glycemic response model, and are presented to the right of the arrow 404. The person has entered a planned lunch (L) and dinner (D), indicated at times shown using arrows 406 and 408 respectively. The nutritional content of these planned meals is used to calculate future values of blood glucose. As a result of the entered meals, the curve exceeds the upper recommended blood glucose level, shown by dotted line 410, after the planned dinner at a time E, shown by arrow 416. The previous accuracy of the model's predictions has been checked using a data point (414) which represents an actual blood glucose measurement for the person. As this point 414 is close to the curve based on previous food and blood glucose entries, the model is assumed to be accurate.).

Claim 42. Greene and Mault teach the system of claim 33, wherein the processor is programmed to assess intraday variability and interday variability
(Greene [0149] However, looking at high levels of variance can apply to a month, a week, a day, an intraday, every other hour, hourly, and combinations thereof. Every pattern may be assigned a minimally acceptable score before it can be considered for display.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689